                                                       1   Robin E. Perkins, Esq. (NV Bar No. 9891)
                                                           Erica J. Stutman, Esq. (NV Bar No. 10794)
                                                       2   Holly E. Cheong, Esq. (NV Bar No. 11936)
                                                           SNELL & WILMER L.L.P.
                                                       3   3883 Howard Hughes Parkway, Suite 1100
                                                           Las Vegas, NV 89169
                                                       4   Telephone: (702) 784-5200
                                                           Facsimile: (702) 784-5252
                                                       5   Email: rperkins@swlaw.com
                                                                   estutman@swlaw.com
                                                       6           hcheong@swlaw.com
                                                       7   Attorneys for Plaintiff HSBC Bank USA, N.A.
                                                       8                                UNITED STATES DISTRICT COURT
                                                       9                                       DISTRICT OF NEVADA
                                                      10

                                                      11   HSBC BANK USA, NATIONAL
                                                           ASSOCIATION, AS TRUSTEE FOR                         Case No. 2:17-cv-01479-APG-VCF
                                                      12   NOMURA ASSET ACCEPTANCE
             3883 Howard Hughes Parkway, Suite 1100




                                                           CORPORATION MORTGAGE PASS
Snell & Wilmer




                                                      13   THROUGH CERTIFICATES, SERIES 2005-                  STIPULATION AND ORDER TO
                    Las Vegas, Nevada 89169




                                                           AR5, a national banking association;                DISMISS WITH PREJUDICE
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                                                 Plaintiff,
                                                      15
                                                           vs.
                                                      16
                                                           SFR INVESTMENTS POOL 1, LLC, a
                                                      17   Nevada limited-liability company;
                                                           SOUTHERN HIGHLANDS COMMUNITY
                                                      18   ASSOCIATION, a Nevada non-profit
                                                           corporation; ALESSI & KOENIG, LLC, a
                                                      19   Nevada limited-liability company;

                                                      20                         Defendants.

                                                      21

                                                      22            IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff HSBC Bank,
                                                      23   USA, National Association, as Trustee for Nomura Asset Acceptance Corporation Mortgage Pass
                                                      24   Through Certificates, Series 2005-AR5 (“Plaintiff”), Defendant SFR Investments Pool 1, LLC
                                                      25   (“SFR”), and Southern Highlands Community Association (the “HOA”) by and through their
                                                      26   respective undersigned counsel of record that this entire action will be dismissed with prejudice,
                                                      27   including all claims between Plaintiff, SFR, and the HOA.
                                                      28

                                                           4824-1984-2699.1
                                                       1            Each party shall bear their own attorney’s fees and costs.
                                                       2
                                                           DATED this 20th day of March, 2019                       DATED this 20th day of March, 2019
                                                       3
                                                           By: /s/ Holly E. Cheong                                  By: /s/ Diana S. Ebron
                                                       4        Erica J. Stutman, Esq.                                   Diana S. Ebron, Esq.
                                                       5        Nevada Bar No. 10794                                     Nevada Bar No. 10580
                                                                Holly E. Cheong, Esq.                                    Jacqueline A. Gilbert, Esq.
                                                       6        Nevada Bar No. 11936                                     Nevada Bar No. 10593
                                                                Snell & Wilmer, L.L.P.                                   Karen L. Hanks, Esq.
                                                       7        3883 Howard Hughes Parkway, Suite 1100                   Nevada Bar No. 9578
                                                                Las Vegas, NV 89169                                      Kim Gilbert Ebron
                                                       8        Telephone: (702) 784-5200                                7625 Dean Martin Drive, Suite 110
                                                       9        Facsimile: (702) 784-5252                                Las Vegas, NV 89139
                                                                estutman@swlaw.com                                       Telephone: (702) 485-3300
                                                      10        hcheong@swlaw.com                                        Facsimile: (702) 485-3301
                                                                Attorneys for Plaintiff HSBC Bank, USA,                  diana@kgelegal.com
                                                      11        National Association, as Trustee for                     jackie@kgelegal.com
                                                                Nomura Asset Acceptance Corporation                      karen@kgelegal.com
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                                Mortgage Pass Through Certificates,                      Attorneys for Defendant SFR
                                                                Series 2005-AR5                                          Investments Pool 1, LLC
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES




                                                           DATED this 20th day of March, 2019
                          702.784.5200




                                                      14
                               L.L.P.




                                                      15   By: /s/ Alexander P. Williams
                                                                Kurt R. Bonds, Esq.
                                                      16        Nevada Bar No. 6228
                                                                Alexander P. Williams, Esq.
                                                      17
                                                                Nevada Bar No. 14644
                                                      18        Alverson Taylor & Sanders
                                                                6605 Grand Montecito Parkway, Suite 200
                                                      19        Las Vegas, NV 89149
                                                                Telephone: (702) 384-7000
                                                      20        Facsimile: (702) 385-7000
                                                                kbonds@alversontaylor.com
                                                      21
                                                                awilliams@alversontaylor.com
                                                      22        Attorneys for Defendant Southern
                                                                Highlands Community Association
                                                      23

                                                      24                                                 ORDER

                                                      25            The Court, having reviewed the stipulation of the parties and good cause appearing

                                                      26   therefore:

                                                      27

                                                      28

                                                           4824-1984-2699.1
                                                       1            IT IS HEREBY ORDERED that the above-captioned and numbered matter is dismissed
                                                       2   with prejudice. All parties to bear their own attorneys’ fees and costs.
                                                       3

                                                       4            Dated: March
                                                                    DATED         20, day
                                                                           this _____ 2019.
                                                                                          of ________________, 2019.
                                                       5

                                                       6                                                        U.S. DISTRICT COURT JUDGE
                                                       7

                                                       8

                                                       9

                                                      10

                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                           4824-1984-2699.1
